 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   U.S. EQUAL EMPLOYMENT                              Case No. 1:17-cv-01299-AWI-SAB
     OPPORTUNITY COMMISSION,
10                                                      ORDER CONTINUING STAY IN THIS
                    Plaintiff,                          ACTION TO FEBRUARY 4, 2019
11
            v.
12
     PRESTIGE CARE, INC. et al.,
13
                    Defendants.
14

15

16          On October 25, 2018, the parties to this action participated in a settlement conference

17 before Magistrate Judge Barbara J. McAuliffe. The Court has been informed that although

18 progress was made during the settlement conference, it has been continued to conduct additional

19 investigation. The settlement conference has therefore been continued to January 29, 2019.
20          In light of the progress made at the October 24, 2018 settlement conference, the parties’

21 desire to investigate some issues raised, the continuance of the settlement conference to January

22 29, 2019, and in the interest of judicial and party economy, the stay issued on July 27, 2018

23 (ECF No. 59) shall remain in effect until February 4, 2019.

24
     IT IS SO ORDERED.
25

26 Dated:     October 26, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
